Exhibit 10.13 INDEMNITY AGREEMENT THIS INDEMNITY AGREEMENT (this “Agreement”) is made and entered into as of this day of , 2008, by and between ORTHOFIX INTERNATIONAL N.V., a Netherlands Antilles corporation (the “Company”), and the undersigned indemnitee (“Indemnitee”). W I T N E S S E T H: WHEREAS, the Company desires to attract and retain the services of highly qualified individuals, such as Indemnitee, to serve the Company; WHEREAS, the Company’s Articles of Association provides for indemnification of the directors and officers of the Company, and the Company’s Articles of Association expressly provide that the indemnification provisions set forth therein are not exclusive and thereby contemplate that contracts may be entered into between the Company and directors, officers and other persons with respect to indemnification; WHEREAS, the Company and Indemnitee recognize that the vagaries of public policy and the interpretation of sometimes ambiguous statutes, regulations and court opinions are too uncertain to provide the Company’s directors and officers with adequate or reliable advance knowledge or guidance with respect to the legal risks and potential liabilities to which they may become personally exposed as a result of performing their duties for the Company or by reason of their status as a director or officer of the Company; WHEREAS, the Company and Indemnitee further recognize the continued difficulty in obtaining liability insurance for the Company’s directors and officers and the significant and continual increases in the cost of such insurance and the general trend of insurance companies to reduce the scope of coverage of such insurance; WHEREAS, the Company and Indemnitee further recognize the substantial increase in corporate litigation in general, subjecting directors and officers to expensive litigation risks at the same time as the availability and scope of coverage of liability insurance provide increasing challenges for the Company; WHEREAS, Indemnitee may not regard the protection currently provided by applicable law, the Company’s governing documents and available insurance as adequate under the present circumstances, and Indemnitee and certain other directors and officers ofthe Company might not be willing to continue to serve in such capacities without additional protection; WHEREAS, in entering into this Agreement both the Company and Indemnitee represent and agree, to the best of their knowledge, that at present there is no pending or threatened litigation or proceeding involving Indemnitee or any other director or officer of the Company, where indemnification under this Agreement would be required or permitted or which may result in a claim for indemnification hereunder; 1 WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a director or officer of the Company or an Affiliate (as defined below), free from undue concern for unpredictable, inappropriate or unreasonable legal risks and personal liabilities by reason of performing his or her duty to the Company or his or her status as a director or officer; and Indemnitee desires to serve or continue to serve in such capacity; and WHEREAS, this Agreement is a supplement to and in furtherance of the indemnification provided in the Company’s Articles of Association and any resolutions adopted pursuant thereto, and shall not be deemed a substitute therefor, nor to diminish or abrogate any rights of Indemnitee thereunder. NOW, THEREFORE, in consideration of the premises, mutual covenants and agreements of the parties contained herein and the mutual benefits to be derived from this Agreement, the parties hereto covenant and agree as follows: 1.
